Dismissed and Memorandum Opinion filed November 17, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00159-CV

           FREEDMEN'S TOWN ASSOCIATION, INC., Appellant
                                        V.
     HARRIS COUNTY, ET AL, AS OF HARRIS COUNTY, CITY OF
         HOUSTON, HOUSTON ISD, AND HCCS, Appellees

                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-67711

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed March 17, 2016. On June 17,
2016, the court reporter filed a notice that no record was taken. The clerk’s record
was filed June 24, 2016. No brief was filed.
      On October 4, 2016, this court issued an order stating that unless appellant
submitted a brief on or before October 25, 2016, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices McCally and Brown.




                                         2